Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 03/19/2021 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Thomas P. Gushue (Reg. No. 63,061) on 03/29/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claim 2 is canceled.
Claims 1 and 3-13 are pending with claim 1 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




Claim 1 is amended from the previous version as follows:


1. (Currently Amended) A video-processing device (2), comprising: a video signal input (4) adapted for connection to an image-capturing device (5); a video signal output (10) adapted for connection to an image display device (11); a primary video data channel (8) with a video signal processing unit (9) configured to process a video signal; at least one secondary video data channel (13) branching off from the video signal input (4) and configured to transmit unprocessed data out of the device; and an interface (14) configured for connection of an expansion device (3), through which and the primary video data channel (8) carries processed data out of the device.

REASON FOR ALLOWANCE





The invention claimed in claim 1 is a video-processing device (2) with the distinct limitations (emphasis added):  “a video signal input (4) adapted for connection to an image-capturing device (5); a video signal output (10) adapted for connection to an image display device (11); a primary video data channel (8) with a video signal processing unit (9) configured to process a video signal; at least one secondary video data channel (13) branching off from the video signal input (4) and configured to transmit unprocessed data out of the device; an interface (14) configured for connection of an expansion device (3), through which the secondary video data channel (13) carries data out of the device and the primary video data channel (8) carries processed data out of the device”.


The invention claimed in claim 5 is an expansion device comprising an interface (14) that allows for connection to a video-processing device (2) with the distinct limitations (emphasis added):  “the video-processing device (2) including a video signal input (4) adapted for connection to an image-capturing device (5); a video signal output (10) adapted for connection to an image display device (11); a primary video data channel (8) with a video signal processing unit (9) configured to process a video signal; and at least one secondary video data channel (13) branching off from the video signal input (4) and configured to transmit unprocessed data out of the device, wherein the primary video data channel (8) with the video signal processing unit (9) of the video-processing device (2) is connected via the interface (14) to an expansion device secondary video data channel (13) in the expansion device , and the secondary video data channel (13) of the video-processing device (2) is connected via the interface (14) to an expansion device primary video data channel (8) in the expansion device , and the expansion device includes a video signal mixing unit (15) which is also connected to the video signal processing unit (9)”.


The invention claimed in claim 11 is a video-processing assembly (1) comprising a video-processing device (2) with the distinct limitations (emphasis added):  “… with a video signal processing unit (9) configured to process a video signal; and at least one secondary video data channel (13) branching off from the video signal input (4) and configured to transmit unprocessed data out of the device, and an expansion device including an interface (14) that allows for connection to the video-processing device (2), wherein the primary video data channel (8) with the video signal processing unit (9) of the video-processing device (2) is connected via the interface (14) to an expansion device secondary video data channel (13) in the expansion device, and the secondary video data channel (13) of the video-processing device (2) is connected via the interface (14) to an expansion device primary video data -4-6720318.1Applicant: Scholly Fiberoptic GmbHApplication No.: 16/720,900channel (8) in the expansion device, and the expansion device includes a video signal mixing unit (15) which is also connected to the video signal processing unit (9).”.

The invention claimed in claim 13 is a method for image processing that uses at least two video data channels (8, 13), the method comprising distinct limitations(emphasis added): processing a primary one of the video data channels (8) using a video-processing device (2) including a video signal input (4) adapted for connection to an image-capturing device (5); a video signal output (10) adapted for connection to an image display device (11); a primary video data channel (8) with a video signal processing unit (9) configured to process a video signal; and at least one secondary video data channel (13) branching off from the video signal input (4) and configured to transmit unprocessed data out of the device; processing a secondary one of the video data channels (13) using an expansion device (3) including an interface (14) that allows for connection to the video-processing device (2), wherein the primary video data channel (8) with the video signal processing unit (9) of the video-processing device (2) is connected via the interface (14) to an expansion device secondary video data channel (13) in the expansion device, and the secondary video data channel (13) of the video-processing device (2) is connected via the interface (14) to an expansion -5- 6720318.1Applicant: Schdlly Fiberoptic GmbHApplication No.: 16/720,900device primary video data channel (8) in the expansion device, and the expansion device includes  a video signal mixing unit (15) which is also connected to the video signal processing unit (9); and combining the primary and secondary video data channels (8,13) with one another in the expansion device (3)”.


Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-13 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488